     Case 5:20-cv-00050-DCB-MTP Document 14 Filed 08/21/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
JASHANPREET SINGH                                             PETITIONER
v.                             CIVIL ACTION NO. 5:20-cv-50-DCB-MTP
WARDEN SHAWN GILLIS                                           RESPONDENT
                                  ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 12], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken and

hereby adopts it as the findings and conclusions of this Court.

Magistrate Judge Parker finds that, to the extent the Petitioner

is challenging his continued detention, his claim is now moot

because he is no longer in custody. To the extent that the

Petitioner is challenging his expedited removal proceedings,

i.e., that the expedited removal procedure violated his

constitutional right to due process and that he was not given a

fair opportunity to apply for asylum, his claim also fails.

     Judicial review of expedited removal orders is governed by

8 U.S.C. § 1252(e). See Brumme v. I.N.S., 275 F.3d 443, 446 (5th

Cir. 2001). Section 1252(e)(2) severely limits judicial review

of decisions made under § 1225(b)(1). Section 1252(e)(2)

provides:
    Case 5:20-cv-00050-DCB-MTP Document 14 Filed 08/21/20 Page 2 of 3



          (e)(2) Judicial review of any determination made under
          section 1225(b)(1) of this title is available in
          habeas corpus proceedings, but shall be limited to
          determinations of—
                (A) whether the petitioner is an alien,


                (B) whether the petitioner was ordered removed
                under such section, and


                (C) whether the petitioner can prove by a
                preponderance of the evidence that the petitioner
                is an alien lawfully admitted for permanent
                residence, has been admitted as a refugee under
                section 1157 of this title, or has been granted
                asylum under section 1158 of this title, such
                statute not having been terminated, and is
                entitled to such further inquiry as prescribed by
                the Attorney General to section 1225(b)(1)(C) of
                this title.
The reviewing court may determine whether a removal order “was

issued and whether it related to the Petitioner.        There shall be

no review of whether the alien is actually admissible or

entitled to any relief from removal.”       Solis-de Patino v. Pitts,

823 F. Supp. 2d 457, 460 (W.D. Tex. Oct. 4, 2011); see also

Brumme, 275 F.3d at 447-48 (narrowly construing the avenues of

review under § 1252(e) to the three instances articulated in the

statute). Furthermore, the Supreme Court recently found Section

1252(e)(2) does not violate the Suspension Clause of the United

States Constitution. See Dep’t of Homeland Sec. v.

Thuraissigiam, 140 S.Ct. 1959 (2020). Therefore, as the

petitioner has not raised one of the grounds articulated in
    Case 5:20-cv-00050-DCB-MTP Document 14 Filed 08/21/20 Page 3 of 3



Section 1252(e)(2), this Court is without jurisdiction to review

the petition and it must be dismissed.

     Accordingly,

     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 12];

     IT IS FURTHER ORDERED that the Motion to Dismiss [ECF No.

13] is DENIED as MOOT;

     A Final Judgment shall be entered of an even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED, this the 21st day of August, 2020.




                                        ___/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE
